Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gas ionizer”, “first electrode”, “second electrode” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Applicant’s claimed “said nozzle portion is a single nozzle portion”. The below rejections are prepared with the presumption that the claimed clause can be considered “unitary” or “one piece” as is supported by the below cited prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi; Daisuke et al. (US 20120247673 A1) in view of Yokogaki, Tsuyoshi (US 20030209323 A1). Hayashi teaches a gas supply apparatus (5; Figure 1,2) comprising: a mount (supporting W; Figure 1; Not numbered) for mounting a substrate to be processed; and a gas ejector (“gas box”; 
Hayashi further teaches:
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein a gas contact region to be brought into contact with gas in said gas ejector (“gas box”; 3; Figure 1,2; [0041]-Applicant’s 1; Figure 1) includes one of quartz and an alumina material ([0050]) as a constituent material ([0050]), as claimed by claim 3
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein the gas supplied from said gas supply port (port at top of 52; Figure 2) is gas containing at least nitrogen, oxygen, fluorine, and hydrogen, as claimed by claim 5. Applicant’s claim recites claim requirements of intended use in the pending apparatus claims. Further, it has been held that 
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein the gas supplied from said gas supply port (port at top of 52; Figure 2) is a precursor gas, as claimed by claim 6
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein a gas flow rate of the gas supplied from said gas supply port (port at top of 52; Figure 2) is controlled such that pressure (“desired vacuum level”; [0045], [0046]) in said processing chamber (processing chamber 2; “processing space”; Figure 1; [0041]-Applicant’s 18; Figure 1) is not higher than atmospheric pressure (“desired vacuum level”; [0045], [0046]) and not lower than 10 kPa, as claimed by claim 7
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein a transition between the second diameter (diameter of tapppered portion of 56; Figure 3-5) and the third diameter (diameter at 56/51 interface; Figure 3-5) is discrete, as claimed by claim 10
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein a transition between the second diameter (diameter of tapppered portion of 56; Figure 3-5) and the third diameter (diameter at 56/51 interface; Figure 3-5) is continuous, as claimed by claim 11
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein the third diameter (diameter at 56/51 interface; Figure 3-5) is a largest diameter of the nozzle portion (III/54,56,57; Figure 2,3-Applicant’s 10; Figure 1), as claimed by claim 12
Hayashi does not teach:
said first diameter (ϕB, 0.6mm; Figure 3-5; [0069]) is set such that pressure (“desired vacuum level”; [0045], [0046]) difference between said primary accommodating chamber (55; Figure 2-Applicant’s 11; Figure 1) and said processing chamber (processing chamber 2; “processing space”; Figure 1; [0041]-Applicant’s 18; Figure 1) is not less than 30 times, and a formation length of said first restricting cylinder (54; Figure 3-5-Applicant’s 13; Figure 1) is not greater than 2 mm – claim 1
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein said second diameter (diameter of tappered portion of 56; Figure 3-5) of said second restricting cylinder (tappered portion of 56; Figure 3-5) is within 30 mm in diameter, as claimed by claim 2
Yokogaki also teaches a gas ejector (all above 8; Figure 1,2) including dimensionally optimized gas paths/holes (5a; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Hayashi to dimensionally optimize Hayashi’s gas paths/holes as taught by Yokogaki.
Motivation for Hayashi to dimensionally optimize Hayashi’s gas paths/holes as taught by Yokogaki is to prevent “breaking of the electrode cover member 51 due to the differential pressure (“desired vacuum level”; [0045], [0046])” as taught by Hayashi ([0055]) and to “uniformize the amount (supporting W; Figure 1; Not numbered) of gas blown from respective gas blowing holes” as taught by Yokogaki ([0027]).
Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi; Daisuke et al. (US 20120247673 A1) and Yokogaki, Tsuyoshi (US 20030209323 A1) in view of Seo; Jung-Hun et al. (US 20060137607 A1). Hayashi and Yokogaki are discussed above. Hayashi and Yokogaki do not teach:
The gas supply apparatus (5; Figure 1,2) according to claim 1, wherein said gas ejector (“gas box”; 3; Figure 1,2; [0041]-Applicant’s 1; Figure 1) is heated to not lower than 100ºC so as to supply heated gas to said substrate to be processed, as claimed by claim 4
The gas supply apparatus (5; Figure 1,2) according to claim 1 further comprising: a gas ionizer near a boundary region between said primary accommodating chamber (55; Figure 2-Applicant’s 11; Figure 1) and said nozzle portion (III/54,56,57; Figure 2,3-Applicant’s 10; Figure 1), wherein the gas ionizer produces one of an ionized gas and a radicalized gas by ionizing the gas supplied from said gas supply port (port at top of 52; Figure 2), as claimed by claim 8
The gas supply apparatus (5; Figure 1,2) according to claim 8, wherein said gas ionizer includes a first electrode and a second electrode facing each other, a discharge space being between said first electrode and said second electrode, and at least one of said first electrode and said second electrode has a dielectric on a surface forming said discharge space, said first restricting cylinder (54; Figure 3-5-Applicant’s 13; Figure 1) is formed of a through hole formed in said second electrode, and one of said ionized gas and said radicalized gas is supplied to said processing chamber (processing chamber 2; “processing space”; Figure 1; [0041]-Applicant’s 18; Figure 1), the one of said ionized gas and said radicalized gas being obtained by applying an alternating voltage between said first electrode and said 
Seo also teaches a wafer processing apparatus (Figure 1) including a heated (17; Figure 1; [0073] ≥ 400ºC) gas ejector (10; Figure 1-Applicant’s 1; Figure 1). Seo’s gas ejector plates are also powered by Seo’s power supply (47) and are coated with titanium nitride ([0074]) prior to processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Hayashi to add Seo’s heater and power supply to Hayashi’s gas ejector (“gas box”; 3; Figure 1,2; [0041]-Applicant’s 1; Figure 1) with titanium nitride coating.
Motivation for Hayashi to add Seo’s heater and power supply to Hayashi’s gas ejector (“gas box”; 3; Figure 1,2; [0041]-Applicant’s 1; Figure 1) with titanium nitride coating is for avoiding “film thickness variations” ([0012]) as taught by Seo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716